Citation Nr: 0907761	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a shortened right 
leg.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In a January 1953 rating decision, the RO in St. Paul, 
Minnesota denied the Veteran's claim of entitlement to 
service connection for a back injury.  The Veteran did not 
appeal that decision.  The Denver RO declined to reopen the 
claim in a July 1990 decision; the Veteran appealed that 
decision to the Board.  In a decision dated in April 1991, 
the Board determined that new and material evidence had not 
been received which was sufficient to reopen the claim.

In October 2001, the Veteran requested that his back claim be 
reopened.  He also claimed entitlement to service connection 
for a shortened right leg and a right hip disability.  In the 
May 2002 rating decision which forms the basis for this 
appeal, the Denver RO denied the Veteran's claims of 
entitlement to service connection for a shortened right leg 
and for a right hip disability.  The RO also determined that 
the previously-denied claim of entitlement to service 
connection for a back disability could not be reopened.  The 
Veteran perfected an appeal as to those denials.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing is associated with the Veteran's claims folder.

In January 2005, the Board denied service connection for a 
shortened right leg and a right hip disability and denied the 
reopening of the claim of service connection for a back 
disability.  The Veteran appealed the Board's January 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2006, the counsel for the 
Veteran and representatives of the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated March 
15, 2006 granted the motion and vacated the Board's decision.

In April 2007, the Board remanded the case for further 
development.  In November 2008, the RO issued a Supplemental 
Statement of the Case (SSOC) continuing the previous denials.  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  Right leg shortening is not shown in service, and the 
manifestation of that disability several years following 
service is not shown to be related to service.

2.  There is no current competent medical diagnosis of a 
right hip disability.

3.  In an April 1991 decision, the Board determined that a 
previously-denied claim of entitlement to service connection 
for a back disability had not been reopened.

4.  The evidence associated with the claims file subsequent 
to the Board's April 1991 decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  Shortening of the right leg was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right hip disability was not incurred in or aggravated 
by military service.       38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  The Board's April 1991 decision denying the reopening of 
the claim of service connection for a back disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2008).

4.  Evidence received since the April 1991 Board decision is 
not new and material, and the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for shortening of 
the right leg, a right hip disability, and a back disability.

The issues were remanded by the Court in March 2006 Order, 
which was based on a Joint Motion for Remand.  The Joint 
Motion will be addressed in greater detail below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The March 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in 
mind.

In addition to the further development which is discussed 
immediately below, the Joint Motion notes that the Board 
decision did not address a service treatment record, a report 
of a blood workup, submitted by the Veteran at the September 
2004 hearing.  See Joint Motion, page 5.

Stegall concerns

The Veteran has alleged that he was treated in service for an 
injury resulting from a parachute accident on December 14, 
1950 at Fort Campbell, Kentucky.  The March 2006 joint motion 
reflects that the counsel for the Veteran and the Secretary 
of the VA determined that a specific search for service 
medical records pertaining to treatment of that alleged 
injury should be made.  That was the sole basis for the joint 
motion.

Pursuant to the March 2006 Court Order, the Board in April 
2007 remanded the claims for the RO to contact the service 
department and attempt to obtain any additional service 
treatment records regarding treatment of the Veteran on or 
after December 14, 1950 at Fort Campbell, Kentucky for an 
injury from a parachute accident.  In January 2008, the 
service department indicated that there were no clinical 
records dated in 1950 from Fort Campbell, Kentucky pertaining 
to the Veteran.  See a Formal Finding on the Unavailability 
of Service Records dated March 27, 2008.

[In a June 2008 SSOC, the RO indicated that the Records 
Management Center did not find any such records.  In an 
August 2008 statement, the Veteran's counsel argued that the 
RO failed to comply with the directives of the Board's remand 
because the RO had requested the additional service treatment 
records from the Records Management Center instead of the 
service department.  The Veteran's counsel submitted 
documentation showing that he had requested the records from 
the service department, and requested that the RO not return 
the case to the Board until this request for records was 
completed.  In a November 2008 SSOC, the RO indicated that 
the June 2008 SSOC had misidentified the entity from which 
the Veteran's service treatment records were requested and 
that the RO had already attempted to obtain any additional 
service treatment records from the service department.]

There is not indication that the purported service treatment 
reports in fact exist.  Indeed, a document in the claims 
folder dated 10 December 1952 stated "No medical records 
found for treatment alleged at Base Hospital Ft. Campbell 
Kentucky." Further efforts to obtain service treatment 
records would be futile.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  The Board additionally observes that "VA has no 
duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

The Board finds that the agency of original jurisdiction has 
complied with the directives of its April 2007 remand (and by 
extension the Court's March 2006 Order).  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The RO fully informed the Veteran of the VCAA in letters 
dated in January 2002, August 2004, April 2007, and March 
2008.  The April 2007 VCAA letter provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and also 
included "give us everything you've got" language required by 
38 C.F.R. § 3.159(b)(1).

The Board's January 2005 decision contained an extensive 
discussion concerning VCAA compliance [see the January 7, 
2005 Board decision, pages 4-7].  The March 2006 Joint Motion 
for Remand did not identify any deficiency as to VA's duty to 
notify.  The Board is confident that if the parties had 
identified any VCAA problems, such would have surfaced in the 
March 2006 Joint Motion for Remand so that any deficiencies 
could be corrected.  See Harris v. Derwinski, 1 Vet. App.180, 
183 (1991) [holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

Moreover, subsequent to the Court's March 2006 Order the AMC 
sent the Veteran a detailed, 8 page VCAA letter dated April 
25, 2007.  The VCAA letter included general VCAA notice as 
well as specific notice pursuant to the then recently decided 
cases of  Kent v. Nicholson, 20 Vet. App. 1 (2006) [VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a previously denied the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial]; and Dingess v. Nicholson, 19 Vet. App. 473 
(2006) [a claim of entitlement to service connection consists 
of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date; because a service connection claim is 
comprised of five elements, VCAA notice requirements apply 
generally to all five elements of that claim].  See the April 
25, 2007 VCAAA letter, pages 1-2 and 6-7, respectively.  

In short, VCAA notice has been amply fulfilled in this case, 
and the Veteran and his attorney have not contended 
otherwise. 



Duty to assist

With respect to VA's duty to assist, the evidence of record 
includes service treatment records, VA and private medical 
records and a report of VA examination.  

As was discussed in some detail above, pursuant to the Joint 
Motion and the Board's subsequent remand, the RO attempted to 
obtain any additional service treatment records regarding 
treatment of the Veteran in December 1950 at Fort Campbell, 
Kentucky, without success.  The Board notes that the AMC also 
requested that the service department search the morning 
reports of the Veteran's unit, but that no remarks were 
located regarding the alleged parachute accident or the 
Veteran.  The Board will not belabor the point that such 
purported records do not exist.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of an 
attorney.  He testified at a hearing held at the RO before 
the undersigned Veterans Law Judge.

1.  Entitlement to service connection for a shortened right 
leg.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008) [reasonable doubt to be resolved in veteran's 
favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With regard to Hickson element (1), a current disability, the 
medical evidence shows that the right leg is in fact shorter 
than the left leg.  A report of a July 2003 VA examination, 
for example, notes that the Veteran's right leg was 
approximately 1.5 cm shorter than the left leg; diagnoses to 
include shortened right leg are indicated on the examination 
report.  The Board therefore finds that Hickson element (1), 
a current disability, is arguably satisfied.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, 
a review of service treatment records reveals no diagnosis or 
finding of a right leg shortening.  The Veteran in essence 
asserts that he injured his right lower extremity during a 
parachute accident.  He has provided his own testimony and 
two 1990 statements of fellow Veterans in support of this 
contention.

Regarding the Veteran's parachute accident, the Board wishes 
to make it clear that it does not necessarily disbelieve that 
the Veteran may have collided with another soldier while 
parachuting, as reported by the Veteran and his fellow 
Veterans.  However, the evidence of record does not support 
the Veteran's contention that he sustained any injury 
thereby.  His service treatment records are devoid of any 
findings of a shortened right leg, or of any injury that 
would have produced such a disability.  

Although the Veteran has alleged that certain of his service 
treatment records which coincidentally would establish an in-
service injury are missing, his service treatment records are 
in the file and appear to be complete and intact.  Although 
the Veteran sought treatment for assorted minor complaints 
(e.g., blisters, heat rash, pilonidal cyst, common cold) 
during service, there is no indication that he ever mentioned 
any musculoskeletal problems involving the right lower 
extremity.  In particular, and crucially, the report of his 
service separation medical examination, which was conducted 
in May 1952 (well after his alleged parachuting injury in 
December 1950) shows that his lower extremities were 
clinically evaluated as normal, without indication of any in-
service right lower extremity injury or impairment.

In addition, the Veteran's initial claim of entitlement to VA 
benefits, filed in September 1952 shortly after he left 
military service, does not mention any injury to his lower 
extremities.

The Board also notes that a statement from a private 
physician, dated in November 1989, shows that the Veteran was 
seen at the Mayo Clinic in March 1961 with complaints of mild 
muscular ache in both his lower extremities of four years 
duration; a physical examination was entirely negative except 
for the fact that his left leg was approximately one inch 
longer than his right leg.  This finding places the onset of 
his lower extremity complaints no earlier than approximately 
1957, or about five years following his separation from 
service.  Significantly, this medical evidence does not 
mention the Veteran's military service or any incident 
thereof, including parachute jumping, as a factor in the leg 
shortening.

The Board additionally notes that a July 2003 VA examiner 
opined that it was "extremely unlikely" that the Veteran 
sustained an injury to the growth plates of his right leg or 
sustained a fracture resulting in a shortening of the right 
leg.  The examiner noted that the Veteran continued to be 
weight bearing and ambulatory, and that he continued his 
normal duty after the reported parachuting accident.  
The examiner added that the Veteran made another parachute 
jump approximately six weeks after the reported parachute 
accident and that he continued making multiple other 
parachute jumps without apparent problems [the Veteran 
estimated that his accident occurred during his tenth jump 
and that he made a total of 
38 jumps].  The examiner made the point that "[o]ne would 
certainly feel that if there had been a significant enough 
injury to the right leg that would have caused a shortening 
of that leg, he would not have been able to complete these 
activities."  See the report of July 2003 VA examination, 
page 2.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

All references to an in-service right leg injury emanates 
from the Veteran himself and his fellow Veterans.  The Board 
places far greater weight of probative value on the utterly 
negative service treatment records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  The Veteran's service treatment records 
are more reliable, in the Board's view, than the Veteran's 
assertion and assertions of others, as to events which 
transpired well over a half century ago. The Veteran's memory 
and the memories of his fellow Veterans may be dimmed with 
time.

In short, a preponderance of the evidence is against the in-
service presence of a disease or injury in service resulting 
in a right leg shortening.  Hickson element (2) has not been 
met, and the Veteran's claim fails on that basis.

For the sake of completeness, the Board will also inquire 
into whether or not Hickson element (3), a medical nexus, is 
satisfied.  

There is medical nexus evidence in the Veteran's favor.  
C.E.F., M.D, in a September 2001 statement, indicated 
agreement with the Veteran's contentions that his right leg 
shortening was the result of an in-service parachute 
accident.  
Dr. D.D.J., another private physician, in an October 2001 
statement, likewise attributed the Veteran's short right leg 
to his purported in-service parachute accident, noting that a 
trauma sustained before full growth could cause a deformity 
similar to that exhibited by the Veteran.

The July 2003 VA examiner opined that it was not at least as 
likely as not that the Veteran's shortened right leg was 
related to military service, to include parachute jumping.  
Unlike the opinions in the Veteran's favor, the VA examiner 
reviewed the Veteran's claims file, to include the service 
treatment records.  This opinion in fact appears to be 
congruent with the medical evidence of record, which is 
negative for any lower extremity problems in service or for a 
number of tears thereafter.  Particularly telling this the 
comment by the examiner that " if there had been a 
significant enough injury to the right leg that would have 
caused a shortening of that leg, he would not have been able 
to complete [numerous additional parachute jumps]."

Implicit in the Veteran's presentation is the contention that 
his right leg symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there was no right leg 
shortening diagnosed in service, and there were no documented 
complaints of right leg symptomatology in service.  Moreover, 
the Veteran did not mention any right leg or lower extremity 
problems when he filed his initial claim from serviced 
connection in September 1952, shortly after the Veteran left 
military service e in May 1952.   

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.
  
Hickson element (3) therefore has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for shortening of the right leg.  The benefit 
sought on appeal is accordingly denied.

Additional comment

The Board notes that the Veteran, at his September 2004 
personal hearing, raised (evidently for the first time) 
claims of entitlement to service connection for right hip and 
back disabilities as secondary to his right leg shortening.  
See 38 C.F.R. 
§ 3.310(a) (2008).  This provision, however, requires that 
service connection be established for the disability claimed 
to have caused the impairment purported to be secondary 
thereto.  Absent a service-connected disability, any claim of 
entitlement to service connection on a secondary basis 
necessarily would fail.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).

Service connection for right leg shortening has been denied.  
The Board therefore finds that any consideration of the 
question of service connection for the remaining two 
disabilities as secondary thereto need not be undertaken.  
The Board will accordingly proceed to consider the remaining 
two issues on appeal on a direct service connection basis 
only.

2.  Entitlement to service connection for a right hip 
disability.

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, there is no 
competent medical evidence that a right hip disability is 
currently manifested, nor is there is any current evidence of 
impairment that is considered to be a symptom of any such 
disorder.

The medical evidence shows that the Veteran complained on 
numerous occasions of right hip pain, which was duly noted on 
clinical records.  In particular, an August 1985 private 
clinical note indicated that "X-ray revealed very minimal 
supra-acetabular degenerative changes.  IMP:  Minimal 
degenerative changes of hip.  I am not sure these are enough 
to cause his complaints." This finding has not subsequently 
been replicated, however, and the recent medical records are 
devoid of any finding of the presence of a right hip 
disability.  July 2003 VA X-rays did not show a disability 
involving the right hip.  The report of the July 2003 VA 
examination, while acknowledging the Veteran's complaints of 
right hip pain, reflects that right hip disability was not 
among the diagnoses rendered.  

The Court has specifically held that pain, in and of itself, 
does not constitute a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  Such is the situation in 
the instant case.  Notwithstanding the Veteran's persistent 
complaints of right hip pain, there has been no rendered 
diagnosis of a right hip disability.

To the extent that the Veteran is himself asserting that he 
in fact does have a right hip disability (that is, that his 
current right hip pain is a symptom of a right hip 
pathology), the Board again notes that it is now well 
established that laypersons without medical training, such as 
the Veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed right 
hip disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records do not show 
that he had any right hip problems.  The report of his 
service separation medical examination shows that his lower 
extremities were clinically evaluated as normal.  To the 
extent that the Veteran attributes his claimed right hip 
disability to an in-service injury, as discussed above with 
respect to the first issue on appeal, his statements are 
outweighed by the negative service treatment records.  
Hickson element (2) is also not satisfied.

Moreover, turning to element (3), in the absence of both a 
diagnosis of current disability deemed to constitute a right 
hip disability, and an in-service injury or disease, there 
cannot be a medical nexus, and there is none of record with 
regard to this claim.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
Veteran's claimed right hip disability, in view of the 
absence of evidence indicating that such a disability is, or 
has ever been, manifested.  A preponderance of the evidence 
is against this claim, and the benefits sought on appeal as 
to that claim is accordingly denied.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disability.

Relevant law and regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in October 2001, his claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Initial comment

38 C.F.R. § 3.156(c) (2008) provides that at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include, but are not 
limited to: service records that are related to a claimed in-
service event, injury, or disease.

The Veteran in September 2004 submitted a photocopy of a 
report of a December 1950 blood workup, which was apparently 
not of record prior to the submission by the Veteran.  A 
March 2008 VA memorandum also indicates that additional 
clinical records were associated with the Veteran's claims 
file in November 2007.  However, these service treatment 
records are not relevant to whether the Veteran had an in-
service back injury.  Specifically, these records, both the 
report of the December 1950 blood workup and various clinical 
records, are not related to the claimed in-service back 
injury in December 1950.  Therefore, 38 C.F.R. § 3.156(c) 
(2008) is not applicable to this claim, and the claim will be 
reviewed on a new and material basis.

Factual background

The "old" evidence

As was alluded to above, the Veteran's initial claim for 
service connection, in September 1952, was denied in May 
1953. The Veteran's attempt to reopen the claim was denied by 
the RO in  July 1990, and the Veteran appealed to the Board. 

The evidence of record at the time of the Board decision in 
April 1991 was the Veteran's service treatment records, 
private treatment records, and lay statements from fellow 
Veterans [as was alluded to above, fellow Veterans reported 
that the Veteran was involved in a parachute accident in 
December 1950].

The April 1991 Board decision

In its April 1991 Board decision, the Board denied the 
reopening of the Veteran's claim of entitlement to service 
connection for a back disability.  The Board noted that a 
September 1948 service treatment report documented the 
Veteran's complaints of back pain, but that physical 
examination was negative.  The Board determined that there 
was no evidence of a chronic back disability in service and 
that the medical and other evidence of record demonstrated 
that the Veteran's current back disability was first 
manifested many years after service.  Further, the Board 
determined that the Veteran's statements and the lay 
statements of his fellow servicemen were "insufficient" to 
reopen the claim.
 
The Veteran filed to reopen his claim in October 2001.  
Additional evidence which has been received since April 1991 
will be discussed below.

Discussion

Evidence added to the record since the April 1991 Board 
denial includes additional service treatment records, 
duplicate copies of the 1991 statements from fellow Veterans, 
private treatment records, an October 2001 private medical 
statement, the report of the July 2003 VA examination, and 
the Veteran's statements and testimony.

The medical records which have been added to the file 
indicate treatment for a back disability diagnosed as spinal 
stenosis, degenerative disc disease and degenerative 
arthritis.  This evidence, while new in the sense that these 
particular records had not been previously associated with 
the Veteran's claims file, is not material.  The presence of 
a back disability [Hickson element (1)] was known at the time 
the Board denied the Veteran's claim in April 1991.  This 
medical evidence received since 1991 that reflects the 
presence of a back disability is cumulative, in that it 
merely reflects what was previously known, namely that a back 
disability is currently manifested.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The April 1991 Board decision in essence denied the Veteran's 
claim due to a lack of Hickson elements (2) and (3).  In 
order for the claim to be reopened there must be new and 
material evidence as to both of these elements.  See Evans, 
supra.

Turning to element (2), in its April 1991 decision the Board 
determined that there was not evidence of a chronic back 
disability in service or for a number of years thereafter, 
explicitly rejecting the Veteran's and his comrades' report 
of a parachuting injury.  

Additional service treatment records which have been added to 
the record do not show that the Veteran had an in-service 
back injury or disease.  These reports do not refer to a back 
disability.  [The only such service treatment record was the 
September 1948 report referred to above, which has been in 
the file for many decades and which was specifically noted by 
the Board in April 1991.]   
The recently added service treatment reports, although new, 
are not material, since they do not establish in-service 
incurrence of a disease or injury involving the back. Indeed, 
the pertinently negative May 1952 separation physical 
examination is evidence against the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

The duplicate 1991 statements from fellow Veterans are not 
new because that evidence was previously considered by the 
Board.  For the same reason, the Veteran's continuing 
reporting of in-service back injury is essentially a 
reiteration of similar contentions raised previously.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Various medical records contain the Veteran's reporting of 
in- service back injury.  All references to in-service back 
injury in these reports emanates from the Veteran himself.  
The fact that the Veteran's allegation of in-service back 
injury appears in these medical does not serve to verify its 
occurrence.  It is now well established that information from 
a veteran which is merely transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].

The October 2001 statement from Dr. D.D.J. addresses 
continuity of back symptomatology and thus Hickson element 
(3).  This statement is new and material. 
However, as discussed above, in order for the claim to be 
reopened there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans, supra.  
Accordingly, in the absence of new and material evidence 
showing an in-service back disease or injury, the claim 
cannot be reopened.

In short, the additionally received evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
namely in-service disease or injury.  In the absence of new 
and material evidence as to that critical element, the claim 
is not reopened, and the benefit sought on appeal remains 
denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a shortened right leg is denied.

Service connection for a right hip disability is denied.

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
back disability is not reopened.  The benefit sought on 
appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


